UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4921


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EZEKIEL JOEL BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:19-cr-00049-RGD-RJK-1)


Submitted: May 27, 2021                                           Decided: June 4, 2021


Before KEENAN, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew W. Grindrod, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Norfolk, Virginia; Michael Rayfield, MAYER BROWN LLP, New
York, New York, for Appellant. G. Zachary Terwilliger, United States Attorney, Christina
Taylor, Special Assistant United States Attorney, Aidan Taft Grano, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Ezekiel Joel Brown of obstructing, delaying, and affecting

commerce by robbery (Hobbs Act robbery), in violation of 18 U.S.C. § 1951(a), and

possessing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c). He received a 117-month term of imprisonment. On appeal, Brown challenges

the district court’s ruling denying his motion to suppress all evidence recovered following

the warrantless search of his disabled vehicle. We affirm.

       Prior to trial, Brown filed a motion to suppress, contending that the evidence against

him was obtained as the result of an illegal search and seizure. In response, the Government

argued, inter alia, that the evidence should not be suppressed because it would have been

discovered as a matter of course during an inventory search. The district court found that

the arresting officer’s search of the vehicle, to the extent it exceeded accessing and securing

a visible firearm, violated the Fourth Amendment. However, the court further concluded

that the contested evidence inevitably would have been discovered during a lawful police

inventory search of the car and, therefore, denied Brown’s motion to suppress.

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. Subject to certain exceptions, the Government generally “is prohibited

from using evidence discovered in an unlawful search against the individual whose

constitutional right was violated.” United States v. Seay, 944 F.3d 220, 223 (4th Cir. 2019).

“One such exception is the inevitable discovery doctrine, which allows the government to

use evidence gathered in an otherwise unreasonable search if it can prove by a

                                              2
preponderance of the evidence that law enforcement would have ultimately or inevitably

discovered the evidence by lawful means.”         Id. (internal quotation marks omitted).

“‘Lawful means’ include an inevitable search falling within an exception to the warrant

requirement, such as an inventory search, that would have inevitably uncovered the

evidence in question.” United States v. Bullette, 854 F.3d 261, 265 (4th Cir. 2017).

       “When reviewing a district court’s ruling on a motion to suppress, [we] review[]

conclusions of law de novo and underlying factual findings for clear error.” United States

v. Fall, 955 F.3d 363, 369-70 (4th Cir.) (brackets and internal quotation marks omitted),

cert. denied, 141 S. Ct. 310 (2020). “If, as here, the district court denied the motion to

suppress, [we] construe[] the evidence in the light most favorable to the government.” Id.

(brackets and internal quotation marks omitted). “Whether law enforcement would have

inevitably discovered the evidence by lawful means is a question of fact, and we thus

accord great deference to the district court’s findings.” Bullette, 854 F.3d at 265. “A court

reviewing for clear error may not reverse a lower court’s finding of fact simply because it

would have decided the case differently. Rather, a reviewing court must ask whether, on

the entire evidence, it is left with the definite and firm conviction that a mistake has been

committed.” United States v. Ferebee, 957 F.3d 406, 417 (4th Cir. 2020) (internal

quotation marks omitted).

       The district court found that when the arresting officer approached Brown’s vehicle

and observed the firearm, the officer had already called a towing company and was

preparing to conduct an inventory of the vehicle by filling out a required tow sheet. Under

the police department’s towing policy, this planned inventory was mandatory. The court

                                             3
therefore concluded that the Government had demonstrated by a preponderance of the

evidence that, had the warrantless search never occurred, a lawful police inventory search

of the vehicle inevitably would have uncovered the challenged evidence.

      The record supports the district court’s conclusion that the disputed evidence would

inevitably have been discovered. Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            4